Turney, J.,
delivered the following dissenting opinion.
I cannot concur in so much of the opinion of the majority of the court as holds the. purchaser by parol of land may, while in possession of the land and without restoration of the land or offer to restore, sue for and recover the amount paid by him on such purchase. While he remains in the occupation of the land, and in the receipt of the rents or profits, he is by these acts affirming the contract.
I am unable to understand how one may repudiate so much of a contract as prejudices him and hold to so much *629as inures to bis benefit, and be said to repudiate tbe entire contract. Webster defines repudiate to mean, “to cast off and disavow, to have nothing to do with, to renounce, to discard, to reject.”
Tbe purchaser ought not to be permitted to bold under a void contract, and at the same time deprive tbe other party to tbe contract of all its benefits be has not repudiated, until be has placed tbe other party as near 'as may be in statu quo.